     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 1 of 36




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF FLORIDA
                  TALLAHASSEE DIVISION

                                    )
INDEPENDENT PARTY OF                )
FLORIDA and PARTY FOR               )
SOCIALISM AND LIBERATION, )
                                    )
        Plaintiffs,                 )
                                    )
    v.                              )   Case No. 4:20-cv-00110-MW-CAS
                                    )
LAUREL M. LEE, Florida              )
Secretary of State, in her official )
capacity,                           )
                                    )
        Defendant.                  )
                                    )

           MOTION FOR PRELIMINARY INJUNCTION

    COMES NOW Plaintiffs The Independent Party of Florida

(“Independent Party”) and The Party for Socialism and Liberation

(“Party for Socialism”), by and through their attorney of record, Daniel

J. Treuden, to respectfully move this Court for a preliminary injunction

barring the application of Fla. Stat. § 103.021(4) to keep their respective

Presidential and Vice Presidential candidates off the November 2020

general election ballot. This motion is filed pursuant to N.D. Fla. Loc. R.

5.1 and 7.1.



                                    1
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 2 of 36




                        Conference Certificate

    Pursuant to N.D. Fla. Loc. R. 7.1(C), the undersigned counsel

sought the position of counsel for the Defendant Laurel M. Lee (“Lee”),

but did not hear back before filing this motion.

                         Standard of Review

    Preliminary injunction:

     is appropriate if – but only if – the movant shows “(1)
     substantial likelihood of success on the merits; (2)
     irreparable injury will be suffered unless the injunction
     issues; (3) the threatened injury to the movant outweighs
     whatever damages the proposed injunction may cause the
     opposing party; and (4) if issued, the injunction would not be
     adverse to the public interest.”

Callahan v. United States Dept. of Health and Human Services, 939

F.3d 1251, 1257 (11th Cir. 2019) (quoting McDonald’s Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)).

    In turn, regarding the merits of this constitutional challenge to

Florida’s ballot access law, the court primarily follows the standard set

out in Anderson v. Celebrezze, 460 U.S. 780 (1983):

     [A] reviewing court must first “consider the character and
     magnitude of the asserted injury to the rights protected by
     the First and Fourteenth Amendment[s].” [Anderson, 460
     U.S. at 789.] Then the court must “identify and evaluate the
     precise interests put forward by the State as justifications
     for the burden imposed by its rule.” Id. Finally, the court


                                    2
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 3 of 36




     must “determine the legitimacy and strength of each of those
     interests,” while also considering “the extent to which those
     interests make it necessary to burden the Plaintiff’s rights.”
     Id.

     Further, if the state election scheme imposes “severe
     burdens” on the plaintiffs’ constitutional rights, it may
     survive only if it is “narrowly tailored and advance[s] a
     compelling state interest.” Timmons v. Twin Cities Area New
     Party, 520 U.S. 351, 358 . . . (1997). But when a state’s
     election law imposes only “reasonable, nondiscriminatory
     restrictions” upon a plaintiff’s First and Fourteenth
     Amendment rights, “a State’s important regulatory interests
     will usually be enough to justify reasonable,
     nondiscriminatory restrictions.” Id. (quotations omitted). In
     short, the level of the scrutiny to which election laws are
     subject varies with the burden they impose on
     constitutionally protected rights – “Lesser burdens trigger
     less exacting review.” Id.

Stein v. Alabama Secretary of State, 774 F.3d 689, 694 (11th Cir. 2014).

    In turn, given that this case involves a ballot access question in a

presidential election, Florida has a diminished interest in regulating

this election: “[W]e recognized that ‘the State has a less important

interest in regulating Presidential elections than statewide or local

elections, because the outcome of the former will be largely determined

by voters beyond the State’s boundaries.’” Id. at 691 (quoting Anderson,

460 U.S. at 795).




                                     3
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 4 of 36




    Time Table for Motion – Need for Preliminary Injunction

    The deadline for minor parties to certify their candidates for

November’s presidential election ballot to the Secretary of State is

September 1, 2020. It is unlikely that judgment in this case will be

entered before that date considering the life of a typical civil case.

Therefore, the Plaintiff’s file this motion for preliminary injunction to

avoid a deprivation of their rights in the 2020 presidential election

cycle. There is sufficient time for the parties to fully brief this motion

and the court to consider it without having to expedite this matter.

                              Relevant Facts

History of Minor Political Party Ballot Access Statutes in Florida

    For approximately fifty years from approximately 1949 to 1999,

Florida provided ballot access for presidential candidates for minor

political parties based solely on ballot access petitions. (Decl. of Richard

Winger, ¶¶ 4-9) (“Winger Decl.”). In 1998, Florida amended its state

constitution which held that all candidates should be treated equally.

Id., ¶ 9. The legislature passed SB 754 in 1999 wherein minor political

parties could become a “qualified party” if it filed a list of officers, a copy

of its bylaws, and agreed to report information about its finances. Id.



                                      4
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 5 of 36




Once qualified, a minor political party could affiliate with a “national”

political party that held a national presidential convention, it could

then place its presidential nominee on the ballot. Id. The 2000 election

was the first time since before 1949 that a minor political party could

nominate its candidates without circulating nomination petitions.1

    The sky did not fall and voters were not befuddled over the number

of choices on the ballot. Minor political parties freely placed presidential

candidates on the ballot for the following parties: Green, Reform,

Libertarian, Natural Law, Workers World, Constitution, Socialist, and

Socialist Workers. Id. With the two major political party candidates,

voters had to navigate a list that included a mere ten partisan

candidates.

    In 2004, six minor political parties nominated presidential

candidates to the ballot: Constitution, Green, Libertarian, Reform,

Socialist, and Socialist Workers. See

https://uselectionatlas.org/RESULTS/state.php?year=2004&fips=12&f=




1 For parties that were not considered “national” parties, or if they were
not affiliated with a party that held a national convention, the path to
the ballot was achieved by submitting nomination petition with
signatures at least equal to 1% of registered voters in the state.

                                     5
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 6 of 36




0&off=0&elect=0&minper=0 (last accessed April 6, 2020). In 2008,

eleven minor political parties nominated their candidates by

certification: America’s Independent, Boston Tea, Constitution, Ecology,

Green, Libertarian, Objectivist, Prohibition, Socialism and Liberation,

Socialist, and Socialist Workers. See

https://uselectionatlas.org/RESULTS/state.php?year=2008&fips=12&f=

0&off=0&elect=0&minper=0 (last accessed April 6, 2020). The partisan

candidate list voters had to consider was eight and thirteen in 2004 and

2008 respectively.

    In 2011, the legislature passed a new law which changed the

definition of a “national” party to one that is “registered with and

recognized as a qualified national committee of a political party by the

Federal Election Commission.” (Winger Decl., ¶ 12.) This definition is

the current definition at issue in this case. Fla. Stat. § 103.021(4)(a).

This change severely limited the number of minor political parties that

qualified to nominate their candidates by certification to the state’s

presidential election ballot. The previous definition defined a national

party as a party that was previously on the ballot in two states, a

threshold that would typically be met by every party that also holds a



                                     6
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 7 of 36




national convention. Fla Stat. § 103.021(4)(a) (2010 version) (“In this

section, the term ‘national party’ means a political party established

and admitted to the ballot in at least one state other than Florida.”)

    In 2011, counsel for the American Elect’s party received a letter

from the Florida Secretary of State advising the party that the new

definition of “national party” would not be enforced and all minor

parties acted accordingly. (Winger Decl., ¶ 13.) A copy of the letter

addressed to the Americans Elect Party is submitted as Exhibit A. Id.

    Although the Americans Elect Party ultimately decided not to run a

candidate in 2012, this letter provided the basis for five minor political

parties to nominate candidates by certification even though they were

not FEC-recognized: American Independent, Justice, Objectivist, Peace

& Freedom, and Socialism and Liberation. (Winger Decl., ¶ 13.) The

FEC-recognized minor parties that certified candidates for the

presidential ballot in Florida totaled four: Constitution, Green,

Libertarian, and Socialist. With the two major political parties, that put

the presidential ballot at eleven partisan candidates. See

https://uselectionatlas.org/RESULTS/state.php?year=2012&fips=12&f=

0&off=0&elect=0&minper=0 (last accessed on April 6, 2020).



                                     7
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 8 of 36




    In summary, the four presidential elections from 2000 through 2012

featured minor political party ballot access by mere certification,

including most particularly, 2012 wherein all minor political parties

were granted access to the ballot by certification of the party chairman.

The total partisan candidates on the presidential ballot ranged from

eight to thirteen candidates. Although the state says they need a 1%

signature threshold to protect against a confusing ballot, the number of

candidates based on actual experience are not so numerous to make a

typical voter confused or make it difficult for them to locate their

candidate of choice.

The 2016 Election Cycle – Plaintiffs’ Attempts to Nominate

    In 2016, both Plaintiffs in this case attempted to nominate

candidates for office. (Decl. of Ernest Bach, ¶ 4 and Ex. B) (“Bach

Decl.”); (Decl. of Bryan Ellis, ¶ 4) (“Ellis Decl.”). Both received similar

letters to the one set forth as Exhibit B that stated the Secretary of

State would not be including their candidates on the presidential ballot

for the 2016 election. (Bach Decl., ¶ 5; Ellis Decl., ¶ 5.) In both cases,

this advisement occurred too close to the election for either party to

seek judicial relief from the Secretary of State’s decision. (Bach Decl., ¶



                                      8
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 9 of 36




6; Ellis Decl., ¶ 6.) This action violated the Plaintiffs’ First and

Fourteenth Amendment rights to association, speech, political activity,

equal protection, and their respective members’ voting rights.

Furthermore, because the Secretary of State barred the Plaintiffs’

presidential candidates from appearing on the 2016 presidential ballot,

they fully expect the Secretary of State to bar them from certifying their

candidates for the 2020 presidential ballot as other minor political

parties are allowed to do, all in violation of the First and Fourteenth

Amendments.

                                 Argument

    The requirement that a minor political parties be affiliated with a

national party recognized by the Federal Election Commission as a

“national committee” before they can nominate their candidates by

certification rather than by petition circulation is not narrowly tailored

to further a legitimate state interest, even under the sliding scale

standard approved by Anderson v. Celebrezze, 460 U.S. 780 (1983) and

violates the equal protection clause. Furthermore, the requirement that

a minor political party submit a petition signed by one percent of the

registered voters is an unconstitutional hindrance to the ballot under



                                      9
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 10 of 36




the recent Georgia case that struck down a similar one-percent

signature requirement statute: Green Party of Georgia v. Kemp, 171

F.Supp.3d 1340 (N.D. Ga. 2016) (aff’d on appeal in Green Party of

Georgia v. Kemp, 674 Fed. Appx. 974, 2017 U.S. App. LEXIS 1769, 2017

WL 429257).2

     These restrictions will severely injure the Plaintiffs and the

Plaintiffs’ members First and Fourteenth Amendment rights and this

injury will be irreparable if their candidates are not on the 2020 general

election ballot. The potential injury to the State of Florida if the State

cannot enforce the status quo is also substantially outweighed by the

injury to be suffered by the Plaintiffs and Plaintiffs’ members if their

candidate is barred from the ballot. Finally, the action would not violate

the public interest if the preliminary injunction is granted.

I.   Several Constitutional Rights are Violated by Florida’s
     Substantial Burdens to Ballot Access.

     The right to vote, the right to associate for political purposes, the

right of voters to cast votes effectively, and the right to be a political


2 The Eleventh Circuit issued the following opinion: “Judgment of the
district court is affirmed based on the district court’s well-reasoned
opinion. See Green Party of Ga. v. Kemp, 171 F.Supp.3d 1340 (N.D. Ga.
2016).

                                      10
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 11 of 36




candidate are fundamental constitutional rights protected by the First

and Fourteenth Amendments. Burdick v. Takushi, 504 U.S. 428, 433

(1992); Eu v. San Francisco County Democratic Central Committee, 489

U.S. 214, 224 (1989); Tashjian v. Republican Party of Connecticut, 479

U.S. 208, 214 (1986); and Anderson, 460 U.S. at 787.

    First Amendment rights are implicated whenever a state action

imposes a barrier to the free exercise of the voting franchise or any First

Amendment Right. That barrier does not have to wholly prevent voters

from exercising a First Amendment right to be found unconstitutional.

And “‘that right is burdened when the state makes it more difficult for

these voters to cast ballots.’” Molinari v. Bloomberg, 564 F.3d 587, 604

(2nd Cir. 2009) (quoting Price v. New York State Bd. of Elections, 540

F.3d 101, 108 (2nd Cir. 2008)) . The First Amendment creates an open

marketplace where ideas, most especially political ideas, may compete

without government interference. It does not call on federal courts to

manage the market by preventing too many buyers from settling on a

single product.” New York State Bd. of Elections v. Lopez Torres, 552

U.S. 196, 208 (2008) (internal citations omitted). “[T]he First

Amendment ‘has its fullest and most urgent application’ to speech



                                    11
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 12 of 36




uttered during a campaign for political office.” Eu, 489 U.S. at 223

(quoting Monitor Patriot Co. v. Roy, 401 U.S. 886, 913 (1971)). Thus,

any limits on speech in the context of a political campaign is subject to

strict scrutiny. Citizens United v. Federal Election Commission, 558

U.S. 310, 340 (2010).

    In ballot access cases, the First Amendment right of free association

is found in three associational relationships: (1) the right of voters to

associate through the organization of a political party; (2) the rights of

an organized political party to control the determination of those

candidates with which it associates; and (3) the rights of an organized

political party to control its nominations by controlling who may

participate in such nominations. Democratic Party of the United States

v. Wisconsin ex rel. La Follette, 450 U.S. 107, 121-122 (1981).

    The implications of the Equal Protection Clause on the

constitutionality of ballot access statutes generally focuses on (a) the

disparate treatment of major and minor parties, and (b) the disparate

treatment of the candidates of parties and independent candidates. See

Anderson, 460 U.S. at 793-94:

     A burden that falls unequally on new or small political
     parties or on independent candidates impinges, by its very


                                     12
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 13 of 36




     nature, on associational choices protected by the First
     Amendment. It discriminates against those candidates and –
     of particular importance – against those voters whose
     political preference lie outside the existing political parties. .
     . . By limiting the opportunities of independent-minded
     voters to associate in the electoral arena to enhance their
     political effectiveness as a group, such restrictions threaten
     to reduce diversity and competition in the marketplace of
     ideas.

Anderson, 460 U.S. at 793-94 (internal citations omitted).

    Here, in this Florida construct, there are two statutes that limit

access to the ballot. First, the Plaintiffs are barred from the ballot if

they are not associated with a party that is nationally recognized by the

Federal Election Commission (“FEC”) as a national committee even

though there is no indication that FEC recognition has any logical

correlation to voter support in Florida. Second, the requirement that a

minor political party submit a ballot access petition signed by one-

percent of registered voters is unconstitutionally burdensome for the

same reasons set forth by Green Party of Georgia, 171 F.Supp.3d 1340

(aff’d on appeal in Green Party of Georgia, 674 Fed. Appx. 974).

    As further explained below, these burdens are either

unconstitutionally burdensome in their own right, or are applied in

violation of the equal protection clause. And the state’s likely



                                     13
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 14 of 36




justification that ballots must be stringently regulated to avoid voter

confusion on the ballot proves a baseless reason for the regulation when

from 2000 through 2008, the three presidential election ballots had no

practical limit on ballot access other than organizing as a minor

political party and associating with a national party, and the 2012

presidential election ballot allowed all minor political parties to

nominate candidates by certification. The largest election ballot had

fourteen partisan options between 2000 and 2012, and 2012 proved that

the great state interest we need to protect against – a confusing and

unwieldy ballot – was nothing more than a non-existent bogeyman. A

list of eleven names is not confusing. Based on this actual experience,

and the relative weakness of the state’s interest to protect against an

unwieldy ballot, the state should have to meet strict scrutiny in order to

justify any regulation requiring anything in excess of a party

chairman’s certification.

II. Judicial Review of Election Laws Requires Consideration of
    the Statutes in the Aggregate, and a Weighing of the
    Burdens Against the State Justifications, and Recognizing
    that Fundamental Rights Require Strict Scrutiny.

    Political parties exist to advocate positions and philosophies and

serve as a vehicle where like-minded people can assemble. “Under our


                                    14
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 15 of 36




political system, a basic function of a political party is to select

candidates for public office to be offered to voters at elections.” Kusper v.

Pontikes, 414 U.S. 51, 58 (1973).

      The right to form a party for the advancement of political
      goals means little if a party can be kept off the election ballot
      and thus denied an equal opportunity to win votes. So also,
      the right to vote is heavily burdened if that vote may be cast
      only for one of two parties at a time when other parties are
      clamoring for a place on the ballot.

Williams v. Rhodes, 393 U.S. 23, 31 (1968).

Thus, “‘only a compelling state interest in the regulation of the subject

within the State’s constitutional power to regulate can justify limiting

First Amendment freedoms.’” Id. (quoting NAACP v. Button, 371 U.S.

415, 438 (1963)).

    Ballot access limiting statutes must be considered in the aggregate:

“The concept of ‘totality’ is applicable . . . in the sense that a number of

racially valid provisions of elections laws may operate in tandem to

produce impermissible barriers to constitutional rights.” Storer v.

Brown, 415 U.S. 724, 737 (1974). “A court would want to examine the

cumulative burdens imposed by the overall scheme of electoral

regulations upon the rights of voters and parties to associate through

primary elections.” Clingman v. Beaver, 544 U.S. 581, 607 (2005)


                                      15
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 16 of 36




(O’Connor, concurring) (recognizing that the appellant failed to properly

raise the issue) (emphasis in original).

    A district court evaluates constitutional challenges to state election

laws as the Supreme Court set out in Anderson, 460 U.S. 780:

     [A district court] must first consider the character and
     magnitude of the asserted injury to the rights protected by
     the First and Fourteenth Amendments that the plaintiff
     seeks to vindicate. It then must identify and evaluate the
     precise interests put forward by the State as justifications
     for the burden imposed by its rule. In passing judgment, the
     Court must not only determine the legitimacy and strength
     of each of those interests, it also must consider the extent to
     which those interests make it necessary to burden the
     plaintiff’s rights.

Anderson, 460 U.S. at 789.

    “[A]s a general matter, ‘before that right [to vote] can be restricted,

the purpose of the restriction and the assertedly overriding interests

served by it must meet close constitutional scrutiny.’” Dunn v.

Blumstein, 405 U.S. 330, 336 (1972) (internal citations omitted). This

scrutiny “requires the Government to prove that the restriction furthers

a compelling interest and is narrowly tailored to achieve that interest.”

Citizens United, 558 U.S. at 312 (internal quotations omitted).

“Ordinarily, ‘the strict scrutiny test is applicable under the Equal

Protection Clause to classifications affecting the exercise of


                                    16
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 17 of 36




fundamental rights.’” Fulani v. Krivanek, 973 F.2d 1539, 1542 (11th

Cir. 1992) (quoting American Booksellers v. Webb, 919 F.2d 1493, 1499

(11th Cir. 1990)).

    In testing the legitimacy of a State’s asserted interest, a court is not

required to accept at face value any justification the state may give for

its practices. Rather, the court must determine the offered justification

is real, and not merely a pretextual justification for its practices.

Reform Party of Allegheny County v. Allegheny Count Dep’t of Elections,

174 F.3d 305, 315 (3rd Cir. 1999).

    Even an otherwise legitimate state concern cannot be accepted

without evidence that the problem the state is asserting is real.

     The State has made no clear argument regarding the precise
     interests it feels are protected by the regulations at issue in
     the case, relying instead on generalized and hypothetical
     interests identified in other cases. Reliance on suppositions
     and speculative interests is not sufficient to justify a severe
     burden on First Amendment Rights.

Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 593 (6th Cir.

2006).

Therefore, it is insufficient for the state to merely assert a defense; it

must rather present evidence of a real problem that its ballot access

limiting statutes seek to address. In addition to actually having a


                                     17
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 18 of 36




legitimate reason for its practice, the state must also show that the

statute actually addresses the problem. Reform Party, 174 F.3d at 315.

    There are also limits on the State’s interests when elections to

federal office are involved: “The Framers understood the Elections

Clause as a grant of authority to issue procedural regulations, and not

as a source of power to dictate electoral outcomes, to favor or disfavor a

class of candidates, or to evade important constitutional restraints.”

United States Term Limits, Inc. v. Thornton, 514 U.S. 779, 833 (1995).

    Here, actual experience from 2000 through 2012 shows that almost

unfettered access to the ballot by a minor party chairman’s certification

will not result in a confusing or unwieldly ballot. Furthermore, as

outlined below, the criteria for access to the ballot, namely that the FEC

recognized a national party as a national committee, has no logical

correlation to the level of party support in the Florida electorate, and

consequently, the statute fails to actually address the problem the state

claims exists.




                                    18
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 19 of 36




III. The Florida Statutes Are Unconstitutionally Severe Burdens
     on First and Fourteenth Amendment Rights of Free Speech
     in the Arena of Political Discourse, Association by the
     Parties and their Members, and the Rights of the Parties’
     Members and Others to Vote for the Candidates of their
     Choice.

   Fla. Stat. § 103.021(4) is unconstitutional because the FEC’s

determination that a party constitutes a national committee fails to

establish that a minor political party has any modicum of support under

Florida law, and the alternative one-percent signature requirement is

unconstitutional for the same reason articulated in Green Party of

Georgia v. Kemp, 171 F.Supp.3d 1340 (N.D. Ga. 2016), and the fact that

other minor political parties, some of whom may have a lesser modicum

of support in Florida than the Plaintiffs are exempted because they had,

at some point in their history, a sufficiently large enough party around

the country to be considered a “national committee” by the FEC.

   A. Florida’s Reliance on the FEC’s Determination that a
      Party Constitutes a National Committee Does Not Further
      a Legitimate State Interest and is Unconstitutional.

   First, as to the requirement that a minor political party be

associated with an organization recognized by the FEC as national

committee implicates rights to free speech, association, and ballot

access, the statute makes no logical sense when you consider the types


                                   19
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 20 of 36




of organizations that have been accepted and rejected for national

committee recognition by the FEC, and you compare them to

organizations that have various levels of political support in the

Florida. The burdens are severe because failing to convince the FEC

that it deserves national committee status potentially bars the minor

party from the ballot and in turn, completely expels the party and its

members from that election cycle’s political discourse.

    The equal protection clause is implicated because minor political

parties that have very little Florida voter support might be recognized

by the FEC, and in other instances, the FEC might reject a party that

has significant Florida support imposing on that party a significant

burden of conducting a ballot access signature campaign. Richard

Winger (“Winger”) is an expert in ballot access laws and both

independent candidates and minor political parties’ participation in

elections. (Winger Decl., ¶ 3.) Winger’s curriculum vitae sets forth his

extensive experience and expertise. (Winger Decl., ¶ 3, C.V. included

with declaration.)

    As fully set forth in Winger’s declaration at paragraphs 15-41, there

is no logical correlation of the FEC’s decisions to grant or reject a



                                     20
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 21 of 36




political party’s application for national committee status. To date, only

six parties besides the two big ones – Democrats and Republicans –

have been granted national committee status, and those are: (1)

Libertarian Party in 1975; (2) Socialist Party3 in 1980; (3) Natural Law

Party in 1992; (4) U.S. Taxpayers Party in 1995 (which subsequently

changed its name to Constitution Party in 1999); (5) Reform Party in

1998; and (6) Green Party in 2001. Id., ¶ 15.

    In turn, nine parties have applied for national committee

recognition and were denied: (1) Liberal Party of New York in 1976; (2)

Pyramid Freedom Party in 1978; (3) Citizens Party in 1980; (4)

National Unity Party in 1980; (5) Populist Party in 1988; (6) U.S.

Taxpayers Party in 1992;4 (7) Green Party in 1996;5 (8) 1787 Party in

2013; and (9) United Party in 2016. Id. ¶ 16.

    As such, there are only six minor parties that could possibly qualify

for ballot access in Florida by virtue of their FEC national committee




3 This Socialist Party is not associated with the Plaintiff in this case:
The Party for Socialism and Liberation.
4 The U.S. Taxpayers Party was subsequently granted national

committee status two years later in 1994. (Winger Decl., ¶ 15.)
5 The Green Party was subsequently granted national committee status

five years later in 2001. (Winger Decl., ¶ 15.)

                                    21
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 22 of 36




recognition. But only four of those parties are even organized as minor

political parties in Florida. See

https://dos.myflorida.com/elections/candidates-committees/political-

parties/ (last accessed on April 6, 2020). To become a minor political

party, you must merely follow the steps set forth in Fla. Stat. §

103.095(1). Analyzing Fla. § 103.095(1)-(3), a minor political party can

form with as few as three Florida residents and hence, if the Socialist

Party or National Law Party found three sympathetic Florida residents

to organize as an affiliated minor political party, they could obtain

immediate access to the 2020 Presidential ballot by mere certification

without establishing any other modicum of Florida electoral support.

    Both Plaintiffs are well established in Florida, having been active in

Florida politics for several election cycles with many more than three

members. (Bach Decl., ¶ 7; Ellis Decl., ¶ 7.) Other than the most recent

presidential election in 2016, when the Secretary of State barred them

from placing their candidates on the ballot, these parties have both

place candidates on the ballot in 2008 and 2012.

    There are also good reasons not to seek national committee

recognition because national committee recognition brings with it added



                                    22
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 23 of 36




responsibilities to keep and file detailed federal campaign reports.

(Winger Decl.,¶ 18.) A party may not believe that taking on that added

administrative obligation is in their best interest, but that does not

mean they can’t have an impact in the election. Six parties have never

asked for national committee status and yet polled over 50,000 votes

nationwide. Id.

    The FEC is also not considering particular states’ interests when

deciding to grant or deny national committee recognition. For example,

the FEC tends to deny applications unless the party first places

candidates on the ballot in several states and is organized across the

nation. Id. ¶¶ 20-21. This requirement harms the Independent Party in

particular because, true to its name, it desires to be Independent from

any national organization. (Bach Decl., ¶ 8.) Rather, the Independent

Party remains free to associate with any candidate they choose in each

election cycle. Id.

    This is not an uncommon or ineffective approach to exercising their

rights to participate in a political election. Howie Hawkins was

nominated to be the Socialist Party USA candidate for President, but is

also seeking the nomination of the Green Party.



                                    23
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 24 of 36




https://howiehawkins.us/howie-hawkins-wins-socialist-party-usa-

nomination-green-candidate-seeks-to-build-left-unity-with-multiple-

nominations/ (last accessed on March 25, 2020). Howie Hawkins’

website also indicates that he is seeking the nomination of several

“state-level independent progressive parties.” Id. These include the

Peace and Freedom Party of California, the Progressive Party of

Oregon, the Citizens and Labor parties of South Carolina, and the

Liberty Union and Progressive parties of Vermont. Id. As the Supreme

Court has said:

     This First Amendment freedom to gather in association for
     the purpose of advancing shared beliefs is protected by the
     Fourteenth Amendment from infringement by any State. . . .
     And the freedom to associate for the common advancement
     of political beliefs, . . . necessarily presupposes the freedom
     to identify the people who constitute the association, and to
     limit the association to those people only.

Democratic Party, 450 U.S. at 121-22 (internal quotations and citations

omitted) (upholding the right of the Democratic National Committee to

bar Wisconsin delegates from participation in the national convention if

the Wisconsin open primary election violates the National Committee’s

convention rules). Here, the Independent Party and its members like to

retain the control of who they nominate as a candidate for president in



                                   24
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 25 of 36




the state party, and are not necessarily interested in submitting that

control to a national convention. (Bach Decl., ¶ 8.)

    The Independent Party’s approach to these elections is a legitimate

exercise of its constitutional right of association, and imposing ballot

access requirements that would require them to abandon that approach

is severely burdensome. Indeed, Winger has charted the number of

states that were organized in a single state and also nominated a

candidate for office. (Winger Decl., ¶ 43, Ex. D.) Several names on the

chart pop off the page as well-known household names and very

influential in elections over the last 25 years or so, including Donald

Trump (who actually won the Presidency appearing as the nominee for

the American Independent Party of California), Ralph Nader, Ross

Perot and others. Id.

    Finally, the FEC does not consider the modicum of support

nationwide or in any states to determine national committee eligibility

making this requirement an extremely weak proxy to show a modicum

of support in Florida. The Libertarian Party polled only 3,673 votes in

the entire nation in 1972, but was granted national committee status in

1975. (Wegner Decl., ¶ 23.) Then in 1980, the Socialist Party polled



                                    25
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 26 of 36




6,898 votes nationwide and was granted national committee status in

December 1980, but then the FEC rejected the Citizens Party

application despite polling 234,294 nationwide in 1980. Id., ¶ 24.

   In 1988, the New Alliance Party polled 217,219 in the nationwide

presidential election, but was denied national committee status, but the

Socialist Party, which continued to be recognized only polled 3,882

nationwide votes. Id., ¶¶ 25-26. And the examples continue in Winger’s

declaration at ¶¶ 27-41, all of which are important for the Court to

review. What these examples make clear is that there is absolutely no

correlation to Florida electorate support established by FEC national

committee recognition.

   If a modicum of voter support is not a factor in the FEC’s national

committee status determinations, the question has to be asked: what is

the logic behind Florida using a 1% voter signature requirement as an

alternative ballot access avenue if a minor political party is not an FEC

recognized national committee? The answer is obvious, there is no

logical basis. The entire construct makes no sense and cannot be

explained, and it is the particular state’s statutory schema that must be




                                   26
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 27 of 36




analyzed in context to determine whether it passes constitutional

muster. Jenness v. Fortson, 403 U.S. 431, 438 (1971).

    Florida’s current statutory construct does not hold up to the

Supreme Court’s constitutional test set forth in Anderson and the

Plaintiffs’ equal protection and other First Amendment rights are

violated by the unequal treatment and imposing burden placed upon

them to gain ballot access.

   B. The One Percent Signature Requirement is
      Unconstitutional Pursuant to Controlling Eleventh
      Circuit Law.

    The requirement that any local party is required to obtain

signatures from one percent of the registered voters in the state is

unconstitutional under the Anderson v. Celebrezze for the reasons

articulated in Green Party of Georgia v. Kemp, 171 F.Supp.3d 1340

(N.D. Ga. 2016). Both Plaintiffs are severely burdened by the one-

percent requirement because they would both require the use of paid

professional circulators to meet the deadline and the cost would

unpredictable and prohibitive to both parties.

    According to the Florida Department of State’s website the last

general election was in 2018 and there were a total of 13,396,622



                                    27
     Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 28 of 36




registered voters in Florida. See

https://dos.myflorida.com/elections/data-statistics/voter-registration-

statistics/voter-registration-reportsxlsx/voter-registration-by-party-

affiliation/ (last accessed on April 6, 2020). The one-percent signature

requirement would require the Plaintiffs to obtain 133,966 valid

signatures, a task that would require a massive financial and time

commitment that other minor parties are not required to achieve, even

some that poll at much lower levels than the Plaintiffs.

    The costs prohibitions would operate as a bar to the ballot to these

Plaintiff parties. There is no way they could come close to paying the

$1-3 necessary to obtain the over 150,000 signatures necessary to get on

the ballot and the $15,000-$20,000 necessary to pay to the county

supervisors that have to review the signature petitions as required by

Fla. Stat. § 97.097(4). (Bach Decl., ¶ 9; Ellis Decl., ¶ 8.)

    In Green Party of Georgia, the Court faced a challenge to a one-

percent signature requirement that applied to all minor political parties

seeking to nominate a presidential candidate (unless the minor party

also obtained at least one-percent of the vote in the previous election).

In other words, a party could nominate a presidential candidate if the



                                      28
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 29 of 36




party either met a performance standard or a petition standard. The

Florida statutory schema is actually more complicated because several

minor political parties avoid the signature requirement entirely, not

because they performed in the last election, but rather because they are

associated with a party that, at some point in that party’s history, was

recognized by the FEC as a national committee. Those parties don’t

have to show any substantial support in Florida by either obtaining a

certain signature percentage of registered voters or performing to a

certain level in the prior election cycle. And this of course weighs

heavily in favor of the Plaintiffs’ claims that their rights are severely

burdened by a law that is not designed to meet a legitimate state

concern.

    Nonetheless, the Green Party of Georgia district court’s analysis

also applies here. The case applied the constitutional standard set forth

in Anderson articulated above. The court rejected the state’s argument

that the one percent signature requirement was a modest requirement

that supported a legitimate state interest of avoiding voter confusion.

Green Party of Georgia, 171 F.Supp.3d at 1359 and 1365. The district

court pointed to the fact that in this particular case, Georgia’s 50,000+



                                     29
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 30 of 36




signature requirement wasn’t narrowly tailored to further a state

interest. Id. at 1365. “Georgia offer[ed] no evidence of voter confusion.

And Justice Harlan, concurring in Williams v. Rhodes, opined that ‘the

presence of eight candidacies cannot be said, in light of experience, to

carry a significant danger of voter confusion.’” Id. at 1365-66 (quoting

Williams v. Rhodes, 393 U.S. 23, 47 (1968). That is similar to what

we’ve had here. For four presidential election cycles from 2000 through

2012, Florida allowed all minor political parties to nominate their

candidates by certification, and the Plaintiffs know of no reports of

widespread voter confusion even though at least one ballot had fourteen

partisan candidates listed. And although Justice Harlan held that eight

candidacies cannot be said to be confusing, the Plaintiffs assert that a

list of fourteen is still in that same non-confusing arena.

    Here, we have Florida statute that allows minor political parties

two avenues to nominate presidential candidates: one that allows a

party to certify a candidate without establishing any modicum of

support in Florida, and one that requires an enormous commitment in

terms of both human time and financial resources, and one that most

minor parties probably could not meet if required to do so. Under these



                                    30
       Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 31 of 36




circumstances, the Supreme Court’s case of Illinois State Bd. of

Elections v. Socialist Workers Party, 440 U.S. 173 (1979) seems most

apt.

       In Socialist Workers Party, Illinois had a signature requirement for

ballot access in a statewide election that required a fixed 25,000

signatures. Id. at 175. In a local election, the signature requirement

was 5% of the number of persons who voted in the last election. Id. at

176. As the City of Chicago population grew, it ended up that political

parties that wanted access to the Chicago ballot had to obtain 63,373

valid signatures. Id. at 177. Therefore, a new political party could gain

ballot access in a race for governor by submitting 25,000 signatures

from residents in the entire state, but to get on the ballot in Chicago,

the party had to submit 63,373 signatures from a smaller geographic

area.

       The Supreme Court applied the equal protection clause and struck

down the 5% signature requirement because when you considered the

statutory schema together, they could not be reconciled. Here in

Florida, we have the same situation. The one-percent signature

requirement cannot be reconciled with statute that allows another



                                      31
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 32 of 36




party access for what really amounts to significant support outside of

Florida. If a party is popular outside of Florida, then they become

effectively exempt from showing any modicum of support in Florida

before presenting their candidates to the voters on a general election

ballot. For this reason, the one-percent signature requirement is due to

be deemed unconstitutional.

    Finally, no minor or new political party or independent candidate

has ever achieved ballot access with a signature requirement as high as

the one effective in Florida under Fla. Stat. § 103.021(4)(b) except once

in California. Winger prepared a chart for his newsletter Ballot Access

News in 2009 outlining the highest petition requirement met by a

candidate. The chart is attached as Exhibit C. (Winger Decl., ¶ 42, Ex.

C.) This chart makes clear that it’s not necessarily just a high

percentage of the electorate that can provide an effective

unconstitutional bar to the ballot, but also the size of the signature

campaign itself is an effective bar. This Court should grant this motion

for preliminary injunction and allow all minor political parties to

nominate their candidates by certification to the Secretary of State by

September 1, 2020.



                                    32
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 33 of 36




IV. Florida Should be Preliminarily Enjoined from Enforcing
    Fla. Stat. § 103.021(4) and Allow All Minor Political Parties to
    Nominate Their Presidential Candidates by Certification to
    Avoid an Irreparable Injury Because the Plaintiffs are
    Likely to Prevail on the Merits, the Damages to the State are
    Slight if they Exist at All, and the Injunction Would Not be
    Adverse to Public Interest.

    As articulated above, the standards to obtain a preliminary

injunction require a showing by the movant that they have a

substantial likelihood of success on the merits, that they will suffer an

irreparable injury without the injunction, that the threatened injury

outweighs the damages the injunction might cause to the opposing

party, and the injunction would not be adverse to the public interest.

Callahan, 939 F.3d at 1257.

    Here, Florida’s reliance on the FEC national committee

determination has no logical correlation to showing any modicum of

electoral support in Florida and as such, requiring the Plaintiffs to

prove that support by conducting an extremely expensive and time-

consuming signature campaign violates the Plaintiffs’ rights under the

Equal Protection Clause. And the one-percent signature requirement is

also unconstitutional under the analysis provide by Green Party of

Georgia and the Supreme Court’s Socialist Workers Party cases.



                                    33
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 34 of 36




Because the Florida statutes are not narrowly tailored to further a

legitimate state interest, the Independent Party and Party for Socialism

are substantially likely to prevail on the merits.

    The Independent Party and Party for Socialism are also set to suffer

an irreparable injury if they are barred from nominating a candidate to

the 2020 ballot. The 2020 ballot will occur in November and once that

date passes, there is no remedy at law, including monetary damages,

that could cure the harm. These two parties already suffered a similar

fate in 2016 when they were advised at the very last minute that their

nominations were rejected.

    The injury to the plaintiffs is also great while the potential harm

the state might suffer if the injunction is granted is near nil. There is no

significant additional cost by adding two names to the presidential

ballot because the ballots will have to be printed or organized after all

of the other minor political parties nominate their candidates by

certification by September 1, 2020.

    And finally, the injunction would serve no harm to the public.

Rather, the public might be served if they were provided two additional

options at the ballot box, and the public will also have the opportunity



                                      34
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 35 of 36




to hear from the nominated candidates during the campaign talk about

the issues that are important to them.

    For the foregoing reasons, the Plaintiffs respectfully request the

Court grant the motion for preliminary injunction barring enforcement

of the challenged provisions of Fla. Stat. § 103.021(4) and allow the

Plaintiffs to nominate their Presidential and Vice Presidential

candidates to the Florida November general election ballot by

certification as other minor political parties in Florida are allowed to do.

    Dated this 6th day of April, 2020.

                                Respectfully submitted,

                                THE BERNHOFT LAW FIRM, S.C.
                                Attorneys for Plaintiffs


                                By: /s/ Daniel J. Treuden
                                    Daniel J. Treuden
                                    Admitted pro hac vice

                                    1402 E. Cesar Chavez Street
                                    Austin, Texas 78702
                                    telephone: (512) 582-2100
                                    facsimile: (512) 373-3159
                                    djtreuden@bernhoftlaw.com




                                    35
    Case 4:20-cv-00110-MW-CAS Document 9 Filed 04/06/20 Page 36 of 36




                     CERTIFICATE OF SERVICE

    The foregoing document was served on the Defendant by the ECF

system at the time of filing:

    ashley.davis@dos.myflorida.com
    Deputy General Counsel Ashley E. Davis

    Attorney for:
    Laurel M. Lee, Florida Secretary of State
    R.A. Gray Building
    500 S. Bronough Street
    Tallahassee, Florida 32399



    Signed this 6th of April, 2020.




                                            /s/ Daniel J. Treuden
                                           Daniel J. Treuden




                                      36
